.   .
        UNITED STATES DISTRICT COURT                         SOUTHERN DISTRICT OFUnited
                                                                                   TEXASStates District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
        David Lancaster,                                 §                                  June 05, 2019
                                                         §                               David J. Bradley, Clerk

                         Plaintiff,                      §
                                                         §
        'lJCTSUS                                         §                 Civil Action H-r8-rg36
                                                         §
        County of Harris, et al.,                        §
                                                         §
                         Defendants.                     §


                                              Final Di~missal

                     David Lancaster's claims against:



                     Elizabeth Barron             KimOgg

                     Harris County                Judgejohn Schmude

                     James H. Cox, II             Kathervn Skagerberg

                     Chris Daniels                Kevin Taylor

                     Sherman Eagleton             Judge]udy Warne

                     Barbara Lancaster            Unknown Deputies,
                                                  Emplo~rees, andjudge



              are dismissed with prejudice.


                     Signed on june    .5 , 2org, at Houston, Texas.


                                                                                ----
